Opinion of January 24, 2008, Withdrawn, Dismissed and Corrected
Memorandum Opinion filed January 29, 2008







Opinion of
January 24, 2008, Withdrawn, Dismissed and Corrected Memorandum Opinion filed January 29, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00522-CV
____________
 
WENTWOOD APPLEWOOD LP, WENTWOOD BAYTOWN LP, 
WENTWOOD CAPITAL FUND I LP, WENTWOOD LAKESIDE I LP,
WENTWOOD ROLLINGBROOK LP, WENTWOOD ROUNDHILL I LP, WENTWOOD ST. JAMES LP, AND
WENTWOOD WOODSIDE LP AS 
THE PROPERTY OWNERS AND THE PROPERTY OWNERS,
Appellants
 
V.
 
THE APPRAISAL REVIEW BOARD OF 
HARRIS COUNTY APPRAISAL DISTRICT, Appellee
 

 
On Appeal from the
125th District Court
Harris
County, Texas
Trial Court Cause
No. 2006-35698
 

 
C O R R E
C T E D  M E M O R A N D U M  O P I N I O N
This
court withdraws its opinion issued January 24, 2008 because of a typographical
error and issues this corrected opinion in its place.




This is
an appeal from a judgment signed May 23, 2007.  On August 2, 2007, this court
ordered the parties to mediation.  
On
November 7, 2007, the court was advised the parties had fully resolved the
issues in the case.  Accordingly, the parties had until November 19, 2007, to
file a dispositive motion or a motion for extension of time.
On
December 13, notification was transmitted to all parties of the Court=s intent to dismiss the appeal for
failing to comply with this court=s order of December 13, 2007, which
ordered the parties to file a motion to dismiss, other dispositive motion, or a
motion for an extension of time to file their dispositive motion within ten
days.  See Tex. R. App. P.
42.3(c).
The
parties filed no response.  Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Corrected Memorandum Opinion
filed January 29, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.